internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b01-plr-118278-00 date date x state a b c trust trust date date this letter responds to a letter dated date written on behalf of x requesting rulings under f of the internal_revenue_code facts according to the information submitted x was incorporated in state on date x filed a form_2553 election by a small_business_corporation to elect to be classified as an s_corporation under sec_1361 effective date at the time the election was made the shareholders of x were a b c trust and trust while the appropriate consents on the form_2553 were submitted by a and b c consented only in a spousal capacity and there were no consents by the trustee of trust and trust in addition trust and trust intended to qualify as electing small_business plr-118278-00 trusts esbts as defined in sec_1361 however the trustee of trust and trust did not make esbt elections pursuant to sec_1361 x represents that there was no intent to knowingly make an invalid s election in addition x represents that the events that resulted in the invalid election were not motivated by tax_avoidance or retroactive tax planning further x represents that from date and thereafter x and all of the shareholders of x have or will file consistently with the treatment of x as an s_corporation and agree to make any adjustments as required by the secretary consistent with the treatment of x as an s_corporation law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1362 provides that an election under sec_1362 is valid only if all persons who are shareholders in such corporation on the day on which such election is made consent to such election for a_trust described in sec_1361 including esbts sec_1 b iv of the income_tax regulations provides that only the person treated as the shareholder under sec_1361 must consent to the election under sec_1_1362-6 the consent of a minor must be made by the minor or by the legal_representative of the minor or by a natural or adoptive parent of the minor if no legal_representative has been appointed for tax years beginning after date sec_1361 provides that an esbt is a permissible shareholder under sec_1361 sec_1361 provides that an esbt means except as provided in sec_1361 any trust if i the trust does not have as a beneficiary any person other than i an individual ii an estate or iii an organization described in paragraph or of sec_170 which holds a contingent_interest and is not a potential_current_beneficiary ii no interest in the trust was acquired by purchase and iii an election under sec_1361 applies for tax years beginning after date the clause which holds a contingent_interest and is not a potential_current_beneficiary in sec_1361 is deleted sec_1362 of the code provides that an election to be treated as an s_corporation terminates whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation the corporation ceases to be a small_business_corporation the termination is effective on and after the date the s_corporation ceases to meet the requirements of a small_business_corporation sec_1362 for the relevant tax years sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to satisfy plr-118278-00 the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in the ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified under f agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary for such period then notwithstanding the circumstances resulting in the ineffectiveness or termination the corporation will be treated as an s_corporation during the period specified by the secretary s rep no 97th cong 2d sess 1982_2_cb_718 in discussing sec_1362 of the code provides in part as follows if the internal_revenue_service determines that a corporation’s subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts conclusions the failure of c and of the trustee of trust and trust to sign the consents on the form_2553 caused x’s s election to be invalid further the failure_to_file the esbt elections for trust and trust also caused x’s s election to be invalid based upon the information submitted and the representations set forth above we conclude that x’s invalid election was inadvertent within the meaning of sec_1362 therefore under the provisions of sec_1362 x will be treated as an s_corporation from date and thereafter provided that within days from the date of this letter trust and trust file correct esbt elections with the appropriate service_center pursuant to sec_1361 and notice_97_12 with an effective date of date and all of the shareholders plr-118278-00 of x must have filed shareholder consents to x’s s_corporation_election with the service_center within days of the date of this letter a copy of this letter should be attached to the esbt elections and shareholder consents filed with the service_center this ruling shall be null and void if the requirements of this paragraph are not met except as specifically set forth above we express no opinion concerning the federal_income_tax consequences of the facts described above under any other provision of the code specifically we express no opinion as to whether or not x would qualify as a small_business_corporation as defined in sec_1361 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer and the second listed authorized representative sincerely yours david r haglund senior technician reviewer branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
